IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1125
                            Filed November 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MEGAN DIANA REYNOLDS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Montgomery County, Timothy

O’Grady, Judge.



      A defendant appeals from the revocation of her deferred judgment and the

subsequent imposition of sentence by the district court. AFFIRMED.




      Richard C. Swenson of Swenson Law Office, L.L.C., Glenwood, for

appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., Mullins, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DANILSON, Chief Judge.

       Megan Reynolds appeals from the district court’s revocation of her

deferred judgment and the subsequent imposition of a term of incarceration not

to exceed ten years for the offense of delivery of a controlled substance, in

violation of Iowa Code section 124.401(1)(c)(6) (2013), a class “C” felony.

Reynolds maintains sufficient evidence does not support the court’s finding that

she violated the conditions of her probation. In the alternative, she maintains the

district court abused its discretion in imposing a ten-year sentence. Because

sufficient evidence supports the district court’s finding that Reynolds violated the

terms of her probation and deferred judgment, we cannot conclude the district

court abused its discretion in imposing the sentence of incarceration. We affirm.

I. Background Facts and Proceedings.

       On September 23, 2013, Reynolds was charged by trial information with

two counts of delivery of a controlled substance (methamphetamine).

       On March 10, 2014, Reynolds entered a guilty plea for one of the counts.

In exchange, the State dismissed the second count and agreed not to resist

Reynolds’ request for a deferred judgment. The district court accepted Reynolds’

guilty plea, granted her request for a deferred judgment, and placed her on

probation for two years. As part of the terms of her probation, Reynolds was to

“receive no criminal law violations” and “completely abstain from all controlled

substances.”

       On May 5, 2014, the State filed an application for the revocation of

Reynolds’ probation. A hearing on the matter was held on June 16, 2014.
                                         3


       At the hearing, Reynolds’ probation officer testified that Reynolds tested

positive for methamphetamine on April 29, 2014, and admitted to him that she

had used methamphetamine in the week prior to the test. Additionally, when she

was asked to appear for another drug test on May 2, 2014, she failed to show up.

       The same day, the district court found Reynolds had violated the terms of

her probation and revoked her deferred judgment. She was sentenced to a term

of incarceration not to exceed ten years.

       Reynolds appeals.

II. Standard of Review.

       We review the district court’s revocation decision for the correction of

errors at law. Iowa R. App. P. 6.907.

       We review a district court’s sentencing decision for corrections of error at

law. State v. Liddell, 672 N.W.2d 805, 815 (Iowa 2003). “A sentence will not be

upset on appellate review unless the defendant demonstrates an abuse of trial

court discretion or a defect in the sentencing procedure, such as trial court

consideration of impermissible factors.” Id.

III. Discussion.

       Reynolds maintains sufficient evidence does not support the court’s

finding that she violated the conditions of her probation. “Grounds for probation

revocation must be proved by a preponderance of the evidence; thus, on review

there must be sufficient evidence to support the district court’s revocation of

probation.” State v. Allen, 402 N.W.2d 438, 443 (Iowa 1987). We look to see

whether the district court’s reported findings, written or oral, show a factual basis

for the revocation. State v. Kirby, 622 N.W.2d 506, 509-10 (Iowa 2001).
                                           4


       Here, the terms of Reynolds’ probation required her to “receive no criminal

law violations” and “completely abstain from all controlled substances.”            The

State presented evidence that Reynolds tested positive for the use of

methamphetamine while on probation and had admitted to her probation officer

she used methamphetamine. Sufficient evidence supports the district court’s

finding that Reynolds violated the conditions of her probation.

       In the alternative, Reynolds maintains the district court abused its

discretion in imposing a ten-year sentence. Reynolds concedes that Iowa Code

section 908.11 permits the district court to “impose any section which might have

originally been imposed.”      She also concedes that a ten-year sentence was

within the discretion of the district court. Rather, she maintains the district court

failed to exercise its discretion because it “fail[ed] without justification to take into

consideration all of the options available to the court after finding a violation of

probation.”1

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires the court to “state on

the record its reason for selecting the particular sentence.”                 However,

“[g]enerally, a sentencing court is not required to give its reasons for rejecting


1
 Iowa Code section 908.11(4) provides the court with four options after the violation of
probation has been established:
       If the defendant is an adult or a youthful offender the court may hold the
       defendant in contempt of court and sentence the defendant to a jail term
       while continuing the probation or youthful offender status, order the
       defendant to be placed in a violator facility established pursuant to section
       904.207 while continuing the probation or youthful offender status, extend
       the period of probation for up to one year as authorized in section 907.7
       while continuing the probation or youthful offender status, or revoke the
       probation or youthful offender status and require the defendant to serve
       the sentence imposed or any lesser sentence, and, if imposition of
       sentence was deferred, may impose any sentence which might originally
       have been imposed.
                                         5

particular sentencing options.” State v. Loyd, 530 N.W.2d 708, 713–14 (Iowa

1995). Here, the court stated it was imposing the term of incarceration because

Reynolds had been given opportunities to address her drug problem—including

inpatient treatment—and had not utilized them.2 We cannot say the district court

abused its discretion in imposing a term of incarceration not to exceed ten years.

We affirm.

       AFFIRMED.




2
  The district court also noted that Reynolds once began inpatient treatment but left
treatment without sufficient reason.